Co 7A ND Wn BR WN

No NO N Nh NO NO i) bo NO — — — — — — — — — —
Co | ion Nn aA Ww NO — 3S \O oo | Oo Nn & Oo N- oS

Case 2:19-cr-00886-DWL Document1 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT

——
——

FILED ___ LODGED
__ RECEIVED ___ COPY
JUL 23 2019

CLERK U S$ DISTRICT COURT

DISTRICT OF ZONA
BY DEPUTY

REDACTED FOR
PUBLIC DISCLOSURE

 

DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Deshaun Lee Humeyumptewa,

Defendant.

CR-19-0886-PHX-DWL (JZB)
INDICTMENT

VIO: 18U.S.C. §§ 1153 and 113(a)(7)
CIR - Assault Resulting in
ubstantial Bodily Injury to Intimate

or Dating Partner)
Count 1

18 U.S.C. §§ 1153 and 113(a)(8)

Cie - Assault by Strangulation or
uffocation of an Intimate or

Dating Partner)

Counts 2 and 3

 

 

 

THE GRAND JURY CHARGES:

COUNT 1

On or about December 19, 2018, in the District of Arizona, within the confines of

the Gila River Indian Community, Indian Country, the defendant, Deshaun Lee

Humeyumptewa, an Indian, did intentionally, knowingly and recklessly assault the victim,

E.J.M., who was an intimate and dating partner, resulting in substantial bodily injury.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(7).

COUNT 2

On or about December 19, 2018, in the District of Arizona, within the confines of

the Gila River Indian Community, Indian Country, the defendant, Deshaun Lee

Humeyumptewa, an Indian, did intentionally, knowingly and recklessly assault the victim,

E.J.M., who was an intimate and dating partner, by strangulation or suffocation, while she

 
Co Se SI DBA FP WY NO

bo bo bho bo BO ho BO bo i) — pen — pea — bem — — —
oo AI HD On SP WD NO —&§ DOD OO fF NT HD WN FSF WW HPO KK OC]

 

Case 2:19-cr-00886-DWL Document1 Filed 07/23/19 Page 2 of 2

was lying on the ground.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(8).

COUNT 3

On or about December 19, 2018, in the District of Arizona, within the confines of
the Gila River Indian Community, Indian Country, the defendant, Deshaun Lee
Humeyumptewa, an Indian, did intentionally, knowingly and recklessly assault the victim,
E.J.M., who was an intimate and dating partner, by strangulation or suffocation, while she
was sitting on the floor.

In violation of Title 18, United States Code, Sections 1153 and 113(a)(8).

A TRUE BILL

s/
FOREPERSON OF THE GRAND JURY
Date: July 23, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

s/
CHRISTINE D. KELLER
Assistant U.S. Attorney

 

 
